Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 1 of 6
Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 2 of 6
Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 3 of 6
Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 4 of 6
Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 5 of 6
Case 19-11201   Doc 2   Filed 10/22/19   Entered 10/22/19 10:23:20   Desc Main
                           Document      Page 6 of 6
